Case 1:18-cv-02552-RLY-TAB Document 11 Filed 02/11/19 Page 1 of 9 PageID #: 31



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


IN RE: COOK MEDICAL, INC. IVC FILTERS
MARKETING SALES PRACTICE PRODUCTS                             Case No. 1:14-ml-02570-RLY-TAB
LIABILITY LITIGATION                                          MDL. No. 2570




This Document Relates to:
(Plaintiffs in the attached Exhibit A)


Plaintiffs' Opposition to Defendants' Motion to Dismiss Without Prejudice Pursuant to
the Court's Case Categorization Order and Cross-Motion for Leave to Extend Time to
                                       Respond

       Now come the Plaintiffs by and through their counsel, Debra Humphrey, and

respectfully request that this Honorable Court deny the Defendants' Motion to Dismiss

Pursuant to the Court’s Case Categorization Order (“Motion to Dismiss”) and an order

granting the undersigned counsel Leave to Extend Time to Respond. In support, Plaintiffs

submit as follows:

       Pursuant to the Orders on the Cook Defendants’ Motion for Screening Order and

Bellwether Selection Plan entered October 2, 2018 (Dkt. 9322) and November 21, 2018 (Dkt.

9638) (“Categorization Order”), Plaintiffs were originally required to complete and serve

Categorization     Forms     to    email    addresses:     CookFilterMDL@FaegreBD.com             and

plaintiffscoleadcousnelmdl@gmail.com by December 22, 2018. On January 17, 2019, this Court

entered an Amended Order Regarding Plaintiffs’ Failure to Produce Categorization Forms and

ordered that all plaintiffs that have not categorized their cases to submit their Categorization Forms

and medical records by January 31, 2019 and ordered and ordered Defendants to provide a list of


                                                  1
Case 1:18-cv-02552-RLY-TAB Document 11 Filed 02/11/19 Page 2 of 9 PageID #: 32



plaintiffs that failed to comply with this order to this Court by February 7, 2019. 1 See Dkt. 9956.

Defendants filed their Motion to Dismiss on February 5, 2019 (Dkt. 10063) identifying 736

plaintiffs, including Plaintiffs herein. See Dkt. 10063-1. A true and correct copy of the

Plaintiffs represented by the law firm of Marc J. Bern & Partners LLP is attached hereto as

Exhibit A.

         Plaintiffs’ counsel’s office regularly monitors the docket and never intentionally failed

to respond to the Court’s Categorization Orders. Plaintiff’s counsel recognizes her obligation

to monitor the docket and would never intentionally fail to respond to a case management

order. Instead, Plaintiff’s counsel respectfully submits to this Court that she and her office

were unaware of the Categorization Order(s) until the evening of February 5, 2019, when

Defendants filed their Motion to Dismiss. Although Plaintiffs’ counsel’s office monitors

numerous email notifications from this Court, independently checks this Court’s master

docket for all filings regarding the Cook Medical MDL (Case 1:14-ml-02570) biweekly, and

periodically checks this Court’s website for notices and orders and additional information

about upcoming deadlines 2 for additional information about upcoming deadlines, the

Categorization Orders were missed, and Plaintiffs’ counsel did not see the Categorization

Orders or related instructions on this Court’s Website. Plaintiffs’ counsel was unaware of the

Categorization Orders and the instructions therein until February 5, 2019 when Defendants

had filed their Motion to Dismiss. At that time, Plaintiffs’ counsel reviewed the Master Docket

and specifically the Categorization Orders cited in Defendants’ Motion to Dismiss.



1
  Please note that three cases listed in Defendant’s list were filed on February 1, 2019, after the deadline for the
Case Categorization Forms. (See Calvin Bennett1:19-cv-00522, Ann M. Hecht 1:19-cv-0052, and Raymond Hile
1:19-cv-00530). Regardless, Plaintiffs served Case Categorization Forms for these cases to avoid any potential
issues.
2
  https://www.insd.uscourts.gov/cook-mdl-case-management (last accessed February 11, 2019). A true and correct
copy of this Court’s website for Cook Medical MDL Case Management Plan & Orders is attached as Exhibit B.

                                                           2
Case 1:18-cv-02552-RLY-TAB Document 11 Filed 02/11/19 Page 3 of 9 PageID #: 33



       Upon reviewing the Categorization Orders cited in Defendants’ Motion to Dismiss,

Plaintiffs’ counsel realized that the January 31, 2019 deadline had passed several days earlier.

Plaintiffs’ counsel and her office immediately prepared the required Categorization Forms

and specific related medical records, pursuant to the Categorization Orders, for Plaintiffs

herein. On February 7, 2019, Plaintiffs’ counsel and her office submitted the required

Categorization Forms and attached medical records for Plaintiffs to Cook Defendants and

Plaintiffs’ Leadership Counsel via a Sharefile link, seven (7) days after the deadline. A true

and correct copy of the emails serving Plaintiffs’ Categorization Forms and medical records

is attached as Exhibit C. On February 8, 2019, Plaintiffs’ counsel supplemented this initial

production with additional records that she felt were relevant to some of cases in which

Categorization Forms were previously served on February 7, 2019. See id.

       Prior to January 31, 2019, Plaintiffs’ counsel complied with all court Orders regarding

Plaintiff Facts Sheets, Plaintiff Profile Forms, and Plaintiff Authorizations for Plaintiffs

herein. Plaintiffs’ counsel has taken an active role in representing Plaintiffs and did not

intentionally refuse to respond to the Court’s Orders. Plaintiffs’ counsel has actively remedied

the above-described error and immediately submitted all outstanding documents pursuant to

this Court’s Orders regarding the Case Categorization Forms. Plaintiffs’ counsel has now

reviewed and updated her office’s policies regarding reviewing the Master Docket (Case 1:14-

ml-02570) to ensure compliance with all future filings and orders. An affidavit in support of

these facts is attached as Exhibit D.

                                            ARGUMENT

       When “an act may or must be done within a specified time, the court may, for good

cause, extend the time . . . on motion made after the time has expired if the party failed to act



                                               3
Case 1:18-cv-02552-RLY-TAB Document 11 Filed 02/11/19 Page 4 of 9 PageID #: 34



because of excusable neglect.” F.R.C.P. 6(b)(1)(B). Moreover, under F.R.C.P. 60(b)(1), “the

court may relieve a party or its legal representative from a final judgment, order, or proceeding

for… mistake, inadvertence, surprise, or excusable neglect…”

       In this Circuit, a two-pronged inquiry exists when a party seeks an extension pursuant

to F.R.C.P. 6(b)(1)(B): “[f]irst the moving party must demonstrate that his failure to meet the

deadline was because of neglect. Neglect exists where the failure to meet a deadline was because

of a simple, faultless omission to act, or because of carelessness.” Zingerman v. Feeman

Decorating Co., 99 Fed. Appx. 70, 72 (7th Cir. 2004) (citing and quoting Pioneer Inv. Servs. Co.

v. Brunswick Assoc. Ltd. P'ship, 507 U.S. 380, 388 (1993)). “Second, the moving party must

establish that his act was excusable.” Zingerman, 99 Fed. Appx. at 72. Whether a case of neglect

is excusable is an equitable determination, and the Court must consider all relevant circumstances

moving party's “failure to act, including the danger of prejudice to the non-moving party, the length

of the delay and its impact on judicial proceedings, the reason for the delay, including whether it

was within the reasonable control of the movant, and whether the movant acted in good faith."

Zingerman, 99 Fed. Appx. at 72, citing Pioneer, 507 U.S. at 395. See also, Robb v. Norfolk &

Western Ry. Co., 122 F.3d 354, 359 (7th Cir. 1997) (stating that a court may consider whether a

missed filing deadline is attributable to negligence).

       Here, Plaintiffs’ counsel not seeing the email summaries of ECF activity that must

have contained the Court’s Case Categorization Orders within the numerous email

notifications from the Court and her resulting lack of awareness of the Categorization Orders

until February 5, 2019 resulted in Plaintiffs failing to submit the Categorization Forms and

related medical records until after the January 31, 2019 deadline. Plaintiffs’ counsel

respectfully submits that the failure to meet the deadline was due to her omission to act,



                                                  4
Case 1:18-cv-02552-RLY-TAB Document 11 Filed 02/11/19 Page 5 of 9 PageID #: 35



satisfying the first prong of the inquiry.

       Plaintiff’s counsel also respectfully submits that this omission to act is excusable.

Plaintiffs’ counsel has reviewed and updated her office’s policies regarding checking the

Master Docket for the Cook Medical MDL, has taken steps to ensure that all Court

notifications are monitored, and has taken other reasonable measures to ensure that no

additional Court notifications and filings, including orders, are missed. See Exhibit D.

Plaintiffs submitted the require forms and documents within seven (7) days of the January 31,

2019 deadline to minimize the length of delay and any possible prejudice to Defendants. See

Ruiz v. Carmeuse Lime, Inc., No. 2:10-cv-21, 2011 WL 3290376, at *2 (N.D. Ind. July 14, 2011)

(stating that the danger of prejudice was minimal when the response was filed seventeen (17) days

after it was originally due). Plaintiffs’ counsel respectfully submits that Defendants would face

minimal prejudice compared to the great prejudice that would befall Plaintiffs should this

Court grant Defendants’ Motion to Dismiss. Plaintiffs recognize that missing these deadlines

have an impact on the judicial proceedings of these matters. However, there is no evidence of

bad faith on the part of Plaintiffs, and Plaintiffs’ counsel submits that she acted in good faith

at all times when dealing with this Court and Defendants’ counsel.

       Plaintiffs’ counsel also respectfully submits that her error in failing to comply with

this Court’s Categorization Orders was an inadvertent mistake constituting excusable neglect,

and thus Plaintiffs should be afforded relief under Rule 60(b) as well as Rule 6(b)(1)(B). In

this Circuit, excusable neglect may include omissions through carelessness and mistake, and

after the Supreme Court’s elaboration on the standard for excusable neglect in Pioneer, may

be shown without identifying any ‘extraordinary’ circumstance. Robb, supra, 122 F.3d at 359,

citing Pioneer, supra, 997 F.2d at 302. Determining whether a mistake warrants relief for the



                                               5
Case 1:18-cv-02552-RLY-TAB Document 11 Filed 02/11/19 Page 6 of 9 PageID #: 36



party under Rule 60(b) is usually left to the discretion of the district court; however, “this

discretion is not limitless, for it must be exercised after careful consideration of “all relevant

circumstances surrounding the omission” in a particular case, including the equitable factors

set forth in Pioneer.” Robb, 122 F.3d at 363 (internal citations omitted).

       Under F.R.C.P 60(b), “excusable neglect" under is broad enough to include attorney

carelessness. Chapman v. Maytag Corp., NO. IP 99-0039-C-F/D, 2000 U.S. Dist. LEXIS

8079, at *4 (S.D. Ind. Mar. 10, 2000), citing Robb, supra, 122 F.3d a358-59. This Court in

Chapman granted relief under F.R.C.P 60(b)(1) when plaintiff’s counsel missed the deadline

to file a response to defendant’s summary judgment motion because it was not calendared,

even though plaintiff’s counsel did not know why the motion’s response deadline was not

calendared despite undertaking a thorough investigation regarding same and admitting that he

knew about the summary judgment motion, finding that plaintiff’s counsel was negligent in

failing to check the docket sheet for a status. Chapman, 2000 U.S. Dist. LEXIS 8079 at *3-5.

This Court found that because plaintiff’s counsel in Chapman was actively litigating the, and

in the absence of prejudice to the defendant and plaintiff’s counsel's showing that the plaintiff

can make a reasonable response, plaintiff’s counsel's negligence was excusable. Chapman,

2000 U.S. Dist. LEXIS 8079, at *5. Cf. Robb, supra, 122 F.3d at 361-63 (vacating the trial

court’s order denying relief under Rule 60(b)(1) for missing a filing deadline due to the trial

court’s failure to consider the equitable factors set forth in Pioneer).

       Here, Plaintiffs’ counsel fully states that her error in failure to timely submit the

Categorization Forms with relevant medical records was an inadvertent mistake due to human

error, and Plaintiffs did not intentionally refuse to respond or comply to this Case Management

Order. Plaintiff’s counsel has been actively litigating Plaintiffs’ cases and has complied with



                                                6
Case 1:18-cv-02552-RLY-TAB Document 11 Filed 02/11/19 Page 7 of 9 PageID #: 37



all previous Orders entered by this Court regarding same. Plaintiffs’ counsel’s error, and her

resulting failure to see the Categorization Orders amongst the numerous filings in the Master

Docket and lack of awareness of the Categorization Orders, resulted in her omission to act.

Plaintiffs’ counsel has since updated her office’s policies regarding carefully monitoring the

Master Docket and ensuring that all ECF notifications for relevant orders and filings are

checked and read. Plaintiff’s counsel’s office immediately, and in good faith, immediately

drafted and served all 187 outstanding Categorization Forms with the relevant medical records

attached for the Plaintiffs herein within seven days of the deadline and supplemented this

production the following day as necessary. Here, Defendants would suffer minimal prejudice

for this delay. See Ruiz v. Carmeuse Lime, Inc., No. 2:10-cv-21, 2011 WL 3290376, at *2

(N.D. Ind. July 14, 2011) (stating that the danger of prejudice was minimal when the response

was filed seventeen (17) days after it was originally due). There is no evidence of bad faith

on the part of Plaintiffs and they have adequately complied the Court’s Categorization Orders

in good faith. Therefore, relief should be granted to Plaintiffs under F.R.C.P 60 (b)(1), as well

as under F.R.C.P. 6(b)(l)(B), after considering and applying the relevant standards for

inadvertent mistake and excusable neglect.

       Plaintiffs’ counsel reiterates the circumstances she stated as excusable neglect for

F.R.C.P 60(1)(b), the same operative facts would apply to F.R.C.P. 6(b)(l)(B). Plaintiffs

therefore request that this Court enter an Order granting Plaintiffs an extension of time to meet

the deadlines set by the Categorization Orders to cover the period of Plaintiffs’ counsel’s late

submissions due to excusable neglect.

       Moreover, dismissal of Plaintiffs' actions would be against the interest of justice and

irreparably harm their cases even if they were dismissed without prejudice, become some



                                               7
Case 1:18-cv-02552-RLY-TAB Document 11 Filed 02/11/19 Page 8 of 9 PageID #: 38



Plaintiffs may be foreclosed from re-filing the complaints for their cases at a later date due to

the applicable statute of limitations. Thus, granting Defendants’ Motion to Dismiss would be

the same as dismissing Plaintiffs’ cases with prejudice (for some of the Plaintiffs herein). the

Seventh Circuit expressly acknowledges that “[a] dismissal with prejudice is a harsh sanction

which should usually be employed only in extreme situations, when there is a clear record of

delay or contumacious conduct, or when other less drastic sanctions have proven unavailing.”

Schilling v. Walworth Cty. Park & Planning Com., 805 F.2d 272, 275 (7th Cir. 1986). Here,

the ultimate sanctions of dismissal with prejudice is not warranted, and Plaintiffs respectfully

request that this Court deny Defendants’ Motion to Dismiss and instead grant Plaintiffs’

requested relief.

       Wherefore, Plaintiffs respectfully request this Court DENY Defendants' Motion to

Dismiss and GRANT Plaintiffs’ Motion to Extend Time.

                                            Respectfully submitted,

                                            /s/ Debra J. Humphrey
                                            Debra J. Humphrey
                                            MARC J. BERN & PARTNERS LLP
                                            One Grand Central Place
                                            60 East 42nd Street, Suite 950
                                            New York, New York 10165
                                            Tel: (212) 702-5000
                                            Fax: (212) 818-0164
                                            Email: dhumphrey@bernllp.com

                                            Counsel for Plaintiffs




                                               8
Case 1:18-cv-02552-RLY-TAB Document 11 Filed 02/11/19 Page 9 of 9 PageID #: 39



                               CERTIFICATE OF SERVICE

       I hereby certify that on February 11, 2019, a copy of the foregoing Opposition to

Defendants’ Motion To Dismiss Without Prejudice Pursuant To The Court's Categorization Orders

and Cross-Motion to Extend Time to Respond was filed electronically, and a notice of filing of

this document will be sent to all parties by operation of the Court's electronic filing system to

CM/ECF participants registered to receive service in this matter. Parties may access this filing

through the Court's system.



                                            /s/ Debra J. Humphrey
                                            Debra J. Humphrey




                                               9
